DETAILED ACTION

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1, 2, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varian et al. (US 2018/0139942).
	a. Regarding claim 1, Varian discloses a fishing device for engagement with a fishing line comprising a power source 103 that provides power to a motor 105 [The power source for the motor in the depicted embodiment is comprised of one type RCR-123 3.7V nominal lithium ion secondary cell battery 103, which supplies direct current to the gearmotor 105 [0050]]; a housing that defines an interior cavity and prevents water from interacting with the power source and at least a portion of the motor [the housing may optionally correspond to a waterproof enclosure [0040]]; and an actuator assembly that is driven by the motor [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107 [0049]] to provide movement to the fishing line [device is capable of producing the desired underwater swimming motion [0021]; a fishing line, or a tether separate from the fishing line, may be attached directly to the device [0027]]. 
	b. Regarding claim 2, Varian discloses the fishing device for engagement with a fishing line of claim 1 wherein the movement provided to the fishing line by actuator assembly is accomplished without spooling the fishing line [device is capable of producing the desired underwater swimming motion [0021]; a fishing line, or a tether separate from the fishing line, may be attached directly to the device [0027]].
106 having a first end engaging with motor 105 and a lever arm 109 having a first lever end and a second lever end, wherein the first lever end of the lever arm is coupled to a second end of driveshaft 106 [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107. The orientation of the motor shaft 106 is parallel to the lengthwise axis of the device. Protruding from the crank 107 is an eccentric ball 107 a which slides in a vertical slot in yoke 109 a on pivoting movable portion 109 [0049]].
d. Regarding claim 20, Varian discloses the fishing device for engagement with a fishing line of claim 1, wherein the movement imparted to the fishing line by the actuator assembly [device is capable of producing the desired underwater swimming motion [0021]; a fishing line, or a tether separate from the fishing line, may be attached directly to the device [0027]] provides at least one action chosen from vibration and jigging [one or more off-balanced loads affixed to one or more motors could be included in the embodiment such that, when actuated, the device would vibrate in the water creating a perturbation in the surrounding water used to attract predatory fish [0068]].

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Rindt (US 1,538,658).  
	a. Regarding claim 3, Varian teaches the fishing device for engagement with a fishing line of claim 1, wherein the actuator assembly comprises driveshaft 106 having a first end and a second end, the first end engaging with motor 105 [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107 [0049]]. Varian does not specifically teach a pinion gear coupled to the second end of the driveshaft; and a rack having a first portion and a second portion, wherein the rack engages with the pinion gear, and wherein the rack is operable between a retracted position and an extended position. Rindt teaches pinion gear 3 coupled to the second end of driveshaft 2 [shaft 2 on which is mounted a pinion 3, col. 2 lines 77-78] and rack 6 having a first portion and a second portion, wherein the rack engages with the pinion gear, and wherein the rack is operable between a retracted position and an extended position [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96 FIGS. 2, 3] for the purpose of providing a lure with a pinion on a shaft extending through the body of the lure and a reciprocating rack longitudinally disposed within the body of the lure so the rack will be pulled into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian to include a pinion gear coupled to the second end of the driveshaft and a rack having a first portion and a second portion, wherein the rack engages with the pinion gear, and wherein the rack is operable between a retracted position and an extended position as taught by Rindt because doing so would have provided a lure with a pinion on a shaft extending through the body of the lure and a reciprocating rack longitudinally disposed within the body of the lure so the rack will be pulled into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.  
	b. Regarding claim 4, Varian in view of Rindt teaches (references to Rindt) the fishing device for engagement with a fishing line of claim 3 wherein the first portion of rack 6 is positioned within the interior cavity defined by housing 1 and the second portion of the rack extends to a region that is exterior to the housing [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96 FIGS. 2, 3].
c. Regarding claim 5, Varian in view of Rindt teaches (references to Rindt) the fishing device for engagement with a fishing line of claim 4 having housing 1 and the second portion of rack 6. Varian in view of Rindt does not specifically teach a resilient member coupled to the housing and the second 8 coupled to housing 1 and the second portion of rack 6 [coiled spring 8 is disposed in a chamber 9 of the body 1 of the lure and is anchored at 10 to a longitudinally disposed rod 11; spring 8 is contractible col. 2 lines 100-107] for the purpose of providing  a coiled spring secured at the end of the rack which so the rack will be pulled outwardly against the action of the spring, thereby rotating the pinion and moving the rack and so the coiled spring will rapidly pull the rack inwardly into the into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Rindt to include a resilient member coupled to the housing and the second portion of the rack as taught by Rindt because doing so would have provided a coiled spring secured at the end of the rack which so the rack will be pulled outwardly against the action of the spring, thereby rotating the pinion and moving the rack and so the coiled spring will rapidly pull the rack inwardly into the into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.  
d. Regarding claim 6, Varian in view of Rindt teaches (references to Rindt) the fishing device for engagement with a fishing line of claim 5, wherein resilient member 8 is operable between a compressed position and an extended position [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96; coiled spring 8 is disposed in a chamber 9 of the body 1 of the lure and is anchored at 10 to a longitudinally disposed rod 11; spring 8 is contractible col. 2 lines 100-107, FIGS. 2, 3].
e. Regarding claim 7, Varian in view of Rindt teaches (references to Rindt) the fishing device for engagement with a fishing line of claim 6, wherein the compressed position of resilient member 8 corresponds with the retracted position of rack 6 and wherein the extended position of resilient member 8 corresponds with the extended position of rack 6 [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96; coiled spring 8 is disposed in a chamber 9 of the body 1 of the lure and is anchored at 10 to a longitudinally disposed rod 11; spring 8 is contractible col. 2 lines 100-107, FIGS. 2, 3].

5. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Thomas (US Patent Publication 2014/0115944).
a. Regarding claim 8, Varian teaches the fishing device for engagement with a fishing line of claim 1 having the motor 105 and actuator assembly [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107 [0049]]. Varian further teaches driveshaft 106 having a first end engaging with motor 105 [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107 [0049]].
 Varian does not specifically teach the actuator assembly comprises a driveshaft having a first end engaging with the motor and a cam coupled to a second end of the driveshaft. Thomas teaches the actuator assembly driveshaft 322 having a first end engaging with motor 320 and cam 324 coupled to a second end of driveshaft 322 [Rotor shaft 322 extends from motor 320. Rotor shaft 322 includes cam 324 on its distal end [0068] FIGS. 29, 30] for the purpose of providing a fishing lure device with a driveshaft that extends from the motor to a cam on its distal end for producing more lifelike movement of the bait in the water.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian to include the actuator assembly driveshaft having a first end engaging with the motor and a cam coupled to a second end of the driveshaft as taught by Thomas because doing so would have provided a fishing lure device with a driveshaft that extends from the motor to a cam on its distal end for producing more lifelike movement of the bait in the water.  

6. 	Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Thomas (US Patent Publication 2014/0115944) and White (US Patent Publication 2012/0266516).
a. Regarding claim 9, Varian in view of Thomas teaches (references to Thomas) the fishing device for engagement with a fishing line of claim 8 having actuator assembly cam 324 [Rotor shaft 322 extends from motor 320. Rotor shaft 322 includes cam 324 on its distal end [0068] FIGS. 29, 30]. Varian in view of Thomas does not specifically teach a linkage arm first linkage end that engages 40 that engages with cam 46 and a second linkage end 48 [foundation arm 40 is attached by an axis joint 52 to a housing 44 that holds a jigging motion wheel 46A and a support arm 48 [0062]; One end of the support arm 48 contains a fulcrum 66 which transfers the movement of the jigging motion wheel 46A to the support arm 48 [0063], FIG. 1] for the purpose of providing an improved automatic jigging device comprising a linkage arm with a fulcrum so rotational movement of the cam transfers the movement to the linkage to transfer irregular, life-like movement to the fishing line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Thomas to include a second linkage end and a first linkage end that engages with the cam as taught by White because doing so would have provided an improved automatic jigging device comprising a linkage arm with a fulcrum so rotational movement of the cam transfers the movement to the linkage to transfer irregular, life-like movement to the fishing line.  
b. Regarding claim 10, Varian in view of Thomas and White teaches (references to White) the fishing device for engagement with a fishing line of claim 9, wherein the actuator assembly further comprises fulcrum 66 between first linkage end 40 and second linkage end 48 of the linkage arm [foundation arm 40 is attached by an axis joint 52 to a housing 44 that holds a jigging motion wheel 46A and a support arm 48 [0062]; One end of the support arm 48 contains a fulcrum 66 which transfers the movement of the jigging motion wheel 46A to the support arm 48 [0063], FIG. 1].
 c. Regarding claim 11, Varian in view of Thomas and White teaches (references to White) the fishing device for engagement with a fishing line of claim 9 having second linkage end 48 of the linkage arm [foundation arm 40 is attached by an axis joint 52 to a housing 44 that holds a jigging motion wheel 46A and a support arm 48 [0062]; One end of the support arm 48 contains a fulcrum 66 which transfers the movement of the jigging motion wheel 46A to the support arm 48 [0063], FIG. 1].
 Varian in view of Thomas and White does not specifically teach a linkage extension coupled to the second linkage end of the linkage arm. White teaches linkage extension 50 coupled to second linkage end 48 of the linkage arm [One end of the support arm 48 contains a fulcrum 66 which transfers the movement of the jigging motion wheel 46A to the support arm 48. The other end of the support arm 48 is attached to the jigging arm 50 [0063]] for the purpose of providing an improved automatic jigging device comprising a linkage arm with linkage extension coupled to a second linkage end of the linkage arm so rotational movement of the cam transfers movement to the linkage to transfer irregular, life-like movement to the fishing line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Thomas and White to include a linkage extension coupled to the second linkage end of the linkage arm as taught by White because doing so would have provided an improved automatic jigging device comprising a linkage arm with linkage extension coupled to a second linkage end of the linkage arm so rotational movement of the cam transfers movement to the linkage to transfer irregular, life-like movement to the fishing line.  

7. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Thomas (US Patent Publication 2014/0115944), and Still (US 3,007,432).
a. Regarding claim 12, Varian in view of Thomas teaches (references to Thomas) the fishing device for engagement with a fishing line of claim 8 having cam 324 [Rotor shaft 322 extends from motor 320. Rotor shaft 322 includes cam 324 on its distal end [0068] FIGS. 29, 30]. 
 Varian in view of Thomas does not specifically teach a rod that engages with the cam and extends through an aperture that extends between a first biasing end and a second biasing end of a biasing member. Still teaches rod 50 that engages cam 45 and extends through an aperture that extends between a first biasing end and a second biasing end of biasing member 56 [rod 50 has a compression spring 56 thereon, col. 3 line 60; pawl 48 is broader than the cam 45 so as to span the latter and engage the teeth on opposite sides thereof as illustrated in FIGS. 3 and 5. The pawl 48 is a downturned end on a flexible paddle shaped base 49 having its fore end secured to a rod 50. This rod 50 extends through a pair of aligned openings 51-52 formed in th legs 53-54 respectively of a U-shaped guide frame 55 formed as a part of the back plate 28. The rod 50 has a compression spring 56 thereon col. 3 lines 52-60] for the purpose of providing a motor driven device for engagement with a fishing line with an actuator assembly rod that engages with a cam and extends through the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Thomas to include a rod that engages with the cam and extends through an aperture that extends between a first biasing end and a second biasing end of a biasing member as taught by Still because doing so would have provided a motor driven device for engagement with a fishing line with an actuator assembly rod that engages with a cam and extends through the aperture of a compression spring as drive means to propel the device along the surface of water and facilitate directioning control.  

8. 	Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of White (US Patent Publication 2012/0266516).
a. Regarding claim 14, Varian teaches the fishing device for engagement with a fishing line of claim 13 having the second lever end of lever arm 109 and the fishing line [a fishing line, or a tether separate from the fishing line, may be attached directly to the device [0027]].
Varian does not specifically teach a line-engagement portion at the second lever end of the lever arm that acts upon the fishing line. White teaches line-engagement portion 68 at the second lever end of lever arm 40 that acts upon fishing line 36 [clamp 68 clasps the fishing line 36 and effects the movement of the jigging arm 50 to the fishing line 36 [0063]] for the purpose of providing an improved automatic jigging device with a clamp at the second lever end of the lever arm that clasps the fishing line and effects the movement of the arm to transfer irregular, life-like movement to the fishing line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian to include a line-engagement portion at the second lever end of the lever arm that acts upon the fishing line as taught by White because doing so would have provided an improved automatic jigging device with a clamp at the second lever end of the lever arm that clasps the fishing line and effects the movement of the arm to transfer irregular, life-like movement to the fishing line.
lever arm 109 and the fishing line a fishing line, or a tether separate from the fishing line, may be attached directly to the device [0027]]. 
Varian does not specifically teach a first transmission end of a transmission arm coupled to the second lever end of the lever arm and a second transmission end of the transmission arm that acts upon the fishing line. White teaches a first transmission end 48 of the transmission arm coupled to second lever end 50 of lever arm 40 and a second transmission end 50 of transmission arm 40 acts upon the fishing line 36 [clamp 68 clasps the fishing line 36 and effects the movement of the jigging arm 50 to the fishing line 36 [0063]] for the purpose of providing an improved automatic jigging device comprising a linkage arm with linkage extension coupled to a second linkage end of the linkage arm so rotational movement of the cam transfers movement to the linkage to transfer irregular, life-like movement to the fishing line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian to include a first transmission end of a transmission arm coupled to the second lever end of the lever arm and a second transmission end of the transmission arm that acts upon the fishing line as taught by White because doing so would have provided an improved automatic jigging device comprising a linkage arm with linkage extension coupled to a second linkage end of the linkage arm so rotational movement of the cam transfers movement to the linkage to transfer irregular, life-like movement to the fishing line. 

9. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of White (US Patent Publication 2012/0266516) and Paulsen (US 2,643,478).
a. Regarding claim 15, Varian in view of White teaches (references to White) the fishing device for engagement with a fishing line of claim 14 having lever arm 40 and the fishing line [clamp 68 clasps the fishing line 36 and effects the movement of the jigging arm 50 to the fishing line 36 [0063]].
Varian in view of White does not specifically teach a biasing member coupled to the lever arm that biases the lever arm to a neutral-engagement position relative to the fishing line. Paulsen teaches biasing member 27 coupled to lever arm 9 that biases lever arm 9 to a neutral-engagement position L [The compensating compression cushioning spring 27 is adjustable in strength or degree of compression so that it may also serve to compensate for differences in the weights of that portion of the line L, col. 4 lines 62-66; lever 9 having fallen or swung down to its extreme lowest point due to its own weight and the Weight of the bait and appur tenances on the submerged part of line L, and its fall having been cushioned by the compression spring 27, col. 3 lines 68-73, FIG. 1] for the purpose of providing a fishing line agitating device with a compensating biasing member to compensate for differences in the weights of the fishing line and causing the bait to move with a jerking motion to attract the attention of the fish. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of White to include a biasing member coupled to the lever arm that biases the lever arm to a neutral-engagement position relative to the fishing line as taught by Paulsen because doing so would have provided a fishing line agitating device with a compensating biasing member to compensate for differences in the weights of the fishing line and causing the bait to move with a jerking motion to attract the attention of the fish.  

10. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Paulsen (US 2,643,478).
a. Regarding claim 17, Varian teaches the fishing device for engagement with a fishing line of claim 1 having the housing [the housing may optionally correspond to a waterproof enclosure [0040]], actuator assembly and motor 105 [gearmotor 105 with a 100:1 drive ratio is mounted in lower housing 102 and is operably connected to shaft 106, which provides rotation to drive an eccentric crank 107 [0049]]. Varian further teaches driveshaft 106 having a first end engaging with motor 105 and a second end. 
Varian does not specifically teach a belt gear coupled to the second end of the driveshaft; a transmission shaft having a first shaft end engaging the housing; a transmission gear defined by the transmission shaft positioned between the first shaft end and a second shaft end of the transmission shaft; and a belt extending between the belt gear and the transmission gear. Paulsen teaches belt gear F coupled to the second end of the driveshaft [motor E being suitably mounted, preferably on the upper face of said casing A, and provided with a drive pulley F driving a drive belt G passing around drive pulley F; col. 2 lines 29-32, FIG. 1], transmission shaft 22 having a first shaft end engaging housing A; transmission gear H defined by transmission shaft 22 positioned between the first shaft end and a second shaft end of transmission shaft 22 [drive belt G passing around drive pulley F and driven pulley H mounted on rotary shaft 22 to turn therewith, col. 2 lines 31-33, FIG. 1]; and belt G extending between belt gear F and transmission gear H for the purpose of providing a fishing line agitating device with a belt between the belt gear and the transmission gear and causing the bait to move with a jerking motion to attract the attention of the fish.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian to include a belt gear coupled to the second end of the driveshaft; a transmission shaft having a first shaft end engaging the housing; a transmission gear defined by the transmission shaft positioned between the first shaft end and a second shaft end of the transmission shaft; and a belt extending between the belt gear and the transmission gear as taught by Paulsen because doing so would have provided a fishing line agitating device with a belt between the belt gear and the transmission gear and causing the bait to move with a jerking motion to attract the attention of the fish.  

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Paulsen (US 2,643,478) and Rindt (US 1,538,658).
a. Regarding claim 18, Varian in view of Paulsen teaches (references to Paulsen) the fishing device for engagement with a fishing line of claim 17 having the second shaft end of the transmission shaft 22 [drive belt G passing around drive pulley F and driven pulley H mounted on rotary shaft 22 to turn therewith, col. 2 lines 31-33, FIG. 1].
 	Varian in view of Paulsen does not specifically teach a rack that engages with a pinion gear coupled to the second shaft end of the transmission shaft. Rindt teaches rack 6 that engages with pinion gear 3 [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96 FIGS. 2, 3] coupled to the second shaft end of transmission shaft 2 [shaft 2 on which is mounted a pinion 3, col. 2 lines 77-78] for the purpose of providing a lure with a pinion on a shaft 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Paulsen to include a rack that engages with a pinion gear coupled to the second shaft end of the transmission shaft as taught by Rindt because doing so would have provided a lure with a pinion on a shaft extending through the body of the lure and a reciprocating rack longitudinally disposed within the body of the lure so the rack will be pulled into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.  

12. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Varian et al. (US 2018/0139942) in view of Paulsen (US 2,643,478), Rindt (US 1,538,658), and Garland (US 1,928,418).
a. Regarding claim 19, Varian in view of Paulsen teaches (references to Paulsen) the fishing device for engagement with a fishing line of claim 17 having the second shaft end of the transmission shaft 22 [drive belt G passing around drive pulley F and driven pulley H mounted on rotary shaft 22 to turn therewith, col. 2 lines 31-33, FIG. 1].
 	Varian in view of Paulsen does not specifically teach a pinion gear coupled to the second shaft end of the transmission shaft. Rindt teaches pinion gear 3 [rack 6, with which rack the pinion 3 meshes;  the rack 6 is moved out wardly or inwardly, col. 2 lines 94-96 FIGS. 2, 3] coupled to the second shaft end of transmission shaft 2 [shaft 2 on which is mounted a pinion 3, col. 2 lines 77-78] for the purpose of providing a lure with a pinion on a shaft extending through the body of the lure so the rack will be pulled into the body of the lure imparting jerks intermittently on the fish line thereby providing a more active lure for fishing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Paulsen to include a pinion gear coupled to the second shaft end of the transmission shaft as taught by Rindt because doing so would have provided a lure with a pinion on a shaft extending through the body of the lure so the rack will be 
Varian in view of Paulsen and Rindt does not specifically teach a rocker arm that engages with the pinion gear. Garland teaches rocker arm 18 engages pinion gear 25 [means for rocking arm 18 include a crank 25 which is mounted for rotation about a horizontal axis. The arms of crank 25 One arm rotates in a vertical plane and the other has slidably mounted thereon a loop of wire 25a, the opposite ends of which are connected to the ends of arm 18. This arrangement gives sufiicient lost motion between crank 25 and arm 18 to insure rocking of the arm fromone extreme position to the other, col. 3 lines 46-55, FIG. 5] for the purpose of providing for an imitation fish device to be propelled in liquid with a rocker arm that engages a pinion gear so movement of the tail is gives a powerful forward motion to the device and gives a most life-like appearance to the device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Varian in view of Paulsen and Rindt to include a rocker arm that engages with the pinion gear as taught by Garland because doing so would have provided for an imitation fish device to be propelled in liquid with a rocker arm that engages a pinion gear so movement of the tail is gives a powerful forward motion to the device and gives a most life-like appearance to the device.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643